DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,753,294 to Brisley et al. (Brisley) in view US 9,657,625 to Boorse et al. (Boorse).

In Reference to Claim 1
Brisley, see Fig.1 annotated by the Examiner below, discloses:
[AltContent: arrow][AltContent: textbox (G)][AltContent: rect][AltContent: textbox (F)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (E)][AltContent: rect][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: arrow]
    PNG
    media_image1.png
    801
    550
    media_image1.png
    Greyscale

	A structure comprising: 
	a substrate (22) including a first end (D), a second end (C), and a porous partition wall defining a plurality of cells extending between the first end and the second end; a first catalyst (16); and a second catalyst (18), wherein the plurality of cells include: 
	a first cell (A) opened on the first end and sealed on the second end; and 
	a second cell (B) adjacent to the first cell with the partition wall interposed between the second cell and the first cell, the second cell being sealed on the first end and opened on the second end, wherein the structure includes: 
	a first area (E) between the first end and a first position distant from the first end by a first distance along an extending direction of the plurality of cells; 
	a second area (F) between the first position and a second position distant from the first position by a second distance toward the second end along the extending direction of the plurality of cells; and 

	wherein in the second area (F), the first catalyst is not provided, the second catalyst is disposed in a region including the partition wall, the part facing the first cell, and the partition wall with the second catalyst disposed in the partition wall is permeable to gas (permeable filter downstream zone, see col. 2 line 6-13), and wherein in the third area, any of the first catalyst or the second catalyst is not provided, and the partition wall is permeable to gas.  
Brisley does not disclose:
	The second catalyst is disposed in a region including at least a part inside the partition wall.
Boorse, see col.3 line 7-37, discloses:
	Porous Wall is coated with catalytic composition is provided inside the wall enough to be about 60% of the thickness of the porous wall.  The purpose is to maintain a desirable alternative to manage the backpressure created by having wall flow coated with catalytic composition.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to have the second catalyst is disposed in at least inside of the porous wall, combine the teachings of Boorse with Brisley, since this would enable the practitioner of the primary reference to practice the advantage of managing the backpressure and catalytic function of the filter and achieving desirable hydrothermal aging characteristics.
In Reference to Claim 2
Brisley modified, see rejection above, discloses:
	12wherein in the first area, the second catalyst is disposed in a region including at least a part inside the partition wall, the part facing the first cell.  
In Reference to Claim 3
Brisley modified, see col. 4 lines 18-26, discloses:
	An exhaust gas purification device comprising the structure according to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746